Citation Nr: 0732203	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  05-21 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for bilateral hearing loss.

2.  Entitlement to a rating in excess of 10 percent for tinea 
manum and pedis.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for degenerative disc 
disease of the lumbar spine, and, if so, whether the claim to 
reopen should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1954 to August 
1956.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a May 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.


FINDINGS OF FACT

1.  The veteran has a Level V hearing acuity in his right ear 
and a Level II hearing acuity in his left ear.

2.  The veteran currently has tinea manum and pedis with 
onychomycosis, covering less than 20 percent of his exposed 
skin and less than 20 percent of his entire body and for 
which he receives no medication.

3.  The veteran currently has degenerative disc disease.

4. The evidence received since the June 2002 final decision 
is either cumulative of the evidence previously of record or 
is insufficient, by itself or when considered with the 
evidence previously of record, to raise a reasonable 
possibility of substantiating the claim for service 
connection for degenerative disc disease.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for bilateral hearing loss have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2007).

2.  The criteria for a rating in excess of 10 percent for 
tinea manum and pedis with onychomycosis have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.118, Diagnostic Codes 7813, 7806 (2007).

3.  New and material evidence has not been presented to 
reopen the claim of entitlement of service connection for a 
respiratory condition.  38 U.S.C.A. § 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

In March 2004, the veteran was provided with notice regarding 
his claims for increased ratings and service connection, 
which adequately informed the veteran of the evidence and 
information (1) necessary to substantiate the claim; (2) that 
VA would seek to provide; and (3) that the veteran was 
expected to provide.  The letter also essentially told the 
veteran to submit any information or evidence in his 
possession.  The RO additionally requested that the veteran 
identify any relevant records and/or additional supporting 
information or evidence, and submit authorizations to the RO 
so that the RO could obtain the records or other evidence on 
his behalf.  However, the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating and an effective date.  Despite the 
inadequate notice provided to the veteran concerning these 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of the final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In that 
regard, the Board concludes below that the preponderance of 
the evidence is against the appellant's claims for an 
increased rating and for service connection.  Thus, any 
question as to the appropriate disability rating or effective 
date to be assigned is rendered moot.  

The Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), and observes that the veteran and his 
representative have had time to consider the content of the 
notice, present argument, and respond with any additional 
evidence or information relevant to the claim.  Furthermore, 
the evidence does not show that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  

Regarding the veteran's claim to reopen a claim for service 
connection for degenerative disc disease, the March 2003 
letter clearly informed the veteran of what type of evidence 
would be considered "new" and "material" in terms of 
reopening his claim.  While the veteran was not informed of 
the reason his previous claim was denied, the record shows 
that the veteran, who is represented by a competent 
representative, had actual knowledge with the requirements 
for the benefits sought on appeal.  Specifically, when filing 
his claim to reopen, the veteran's representative, citing 
38 C.F.R. § 3.156, asserted that the evidence submitted along 
with the veteran's claim was both new and material in light 
of the evidence and facts contained in the record and in 
accordance with the regulation.  Thus the veteran had actual 
knowledge of the evidence necessary to substantiate his claim 
to reopen a claim for service connection for degenerative 
disc disease.  

Therefore, under these circumstances, the Board finds the 
veteran was afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA," such that 
the VCAA error did not affect the essential fairness of the 
adjudication of the claim.  See Sanders, supra. See also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, the 
Board concludes that the defect in the VCAA notice 
constitutes harmless error.  See generally, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

With respect to VA's duty to assist the veteran, the Board 
notes that there is no indication that any additional action 
is needed to comply with the duty to assist the veteran in 
connection with the claim.  The RO has made reasonable and 
appropriate efforts to assist the veteran in obtaining 
evidence necessary to substantiate the veteran's claim.  The 
RO has obtained the veteran's service medical records, 
private medical records, VA outpatient treatment records, 
Social Security Administration records, and provided the 
veteran with VA examinations.  The veteran has also submitted 
numerous statements in support of his claim.  The veteran has 
not identified any further evidence with respect to his 
claim, and the Board is similarly unaware of any such 
evidence.  

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claims.


The Claims for higher Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is 
entitlement to a higher initial evaluation assigned, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1994).  


I.  The claim for an initial rating in excess of 10 percent 
for bilateral hearing loss

In a May 2004 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned a 
noncompensable rating, effective from November 6, 2003.  A 
July 2005 rating decision found that clear and unmistakable 
error was found in the evaluation of bilateral sensorineural 
hearing loss and granted an evaluation of 10 percent, 
effective November 6, 2003.  The veteran asserts that his 
hearing loss warrants a higher rating.  

At the outset, the Board notes that the veteran's 
representative contends that the VA audiological examinations 
in this case were inadequate because of flawed methodology 
employed to determine the veteran's auditory acuity.  The 
representative has submitted no specific evidence showing 
that this method of audiological testing is inaccurate or 
inappropriate.  Rather, the representative more generally 
argues that the testing methodology does not accurately 
reflect the veteran's ability "to function under the 
'ordinary conditions of life'" (in accordance with 38 C.F.R. 
§ 4.10) because his auditory acuity was measured in a sound-
controlled room.  

The Board is bound in its decisions by the regulations of the 
Department.  38 U.S.C.A. § 7104(c).  The supplementary 
information included with the publication of the revisions to 
the Schedule for rating hearing loss (64 FR 25206 (May 11, 
1999)) discusses VA's choice of methodology employed for 
determining impairment of auditory acuity.  In short, the use 
of the Maryland CNC speech discrimination test and the 
puretone threshold average determined by an audiometry test 
was established by a regulation for evaluating hearing loss 
published in the Federal Register on November 18, 1987 (52 FR 
44117).  That regulation changed the method of evaluating 
hearing loss based on a VA study on hearing loss testing 
methods and assistive hearing devices that Congress had 
requested in 1984.  The results of this study were published 
by VA in a January 1986 report entitled "Report on Hearing 
Loss Study."    

Thus, the Schedule for rating hearing loss provides for a 
specific testing methodology to be employed in determining 
auditory acuity for compensation purposes.  This long-
standing methodology was properly administered in this case, 
and there is no evidence that VA improperly interpreted the 
testing results.  

The evaluations derived from the Schedule are intended to 
make proper allowance for improvement by hearing aids.  VHA 
consultants have "indicated that it is well accepted in the 
audiological literature that the better the speech 
discrimination score, the better the overall result with 
hearing aids . . ."  See 64 FR 25200, 25204 (May 11, 1999).  
An examination to determine any improvement based on the 
veteran's use of hearing aids is therefore unnecessary.

The Board concludes that the audiology examinations in this 
case were adequate and reliance on their results conforms 
with the law.  The Board also notes that there is no 
indication that referral for a rating on an extraschedular 
basis is warranted.  See 38 C.F.R. § 3.321(b).  That is, 
there is no evidence that the veteran's bilateral hearing 
loss has markedly interfered with his employment or required 
frequent hospitalization. 


Table VIa is used when the examiner certifies that the use of 
the speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
38 C.F.R. §§ 4.85(c), 4.86.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  38 C.F.R. 
§ 4.86(b).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be deprived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Following a review of the record, the Board finds that the 
probative evidence shows that the veteran is not entitled to 
an initial rating in excess of 10 percent for bilateral 
hearing loss. 

On audiological examination in July 2003, evaluation of the 
right ear revealed puretone thresholds, in decibels of 60, 
60, 65, and 70 at 1000, 2000, 3000, and 4000 Hertz, 
respectively, with a puretone threshold four frequency 
average of 64 decibels.  Audiometric evaluation of the left 
ear revealed puretone thresholds of 50, 50, 60, and 65 at 
1000, 2000, 3000, and 4000 Hertz, respectively, with a 
puretone threshold four frequency average of 56 decibels.  
Speech recognition was 76 percent in the right ear and 88 
percent in the left ear.  The examiner noted mild to profound 
sensorineural hearing loss in the right hear and mild to 
severe loss in the left ear.  

Under Table VI, the veteran's puretone threshold average of 
64 decibels and speech recognition of 76 percent indicates 
that his hearing acuity was Level IV in the right ear.  The 
veteran's puretone threshold average of 56 decibels and 
speech recognition of 88 percent indicates that his hearing 
acuity was Level II in the left ear.  Under Table VII, Level 
IV in the right ear and Level II in the left ear allows for a 
0 percent evaluation.  38 C.F.R. § 4.85, Diagnostic Code 
6100.  

On audiological examination in March 2004, evaluation of the 
right ear revealed puretone thresholds, in decibels of 55, 
60, 60, and 75 at 1000, 2000, 3000, and 4000 Hertz, 
respectively, with a puretone threshold four frequency 
average of 62 decibels.  Audiometric evaluation of the left 
ear revealed puretone thresholds of 50, 55, 60, and 65 at 
1000, 2000, 3000, and 4000 Hertz, respectively, with a 
puretone threshold four frequency average of 52 decibels.  
Speech recognition was 88 percent in the right ear and 84 
percent in the left ear.  The examiner noted mild to severe 
sensorineural hearing loss in the right hear and mild to 
moderately severe loss in the left ear.  

In March 2004, under Table VI, the veteran's puretone 
threshold average of 62 decibels and speech recognition of 88 
percent indicates that his hearing acuity was Level III in 
the right ear.  The veteran's puretone threshold average of 
52 decibels and speech recognition of 84 percent indicates 
that his hearing acuity was Level II in the left ear.  Under 
Table VII, Level III in the right ear and Level II in the 
left ear allows for a 0 percent evaluation.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100.  

The veteran also submitted VA outpatient records containing 
diagnoses that are consistent with the findings of the VA 
audiological examinations.  

Both the July 2003 and March 2004 audio examinations on file 
show the veteran to have an exceptional pattern of hearing 
loss in the right ear.  In this regard, each of the four 
specified frequencies (1000, 2000, 3000, 4000 Hertz) is 55 
decibels or more.  See 38 C.F.R. § 4.86(a).  The veteran has 
been noted to have an average right ear puretone threshold of 
64 decibels when examined in July 2003.  Under Table VIa this 
translates into numeric designations of a hearing acuity of 
Level V for the right ear.  As the July 2003 examination did 
not show an exceptional pattern of hearing loss for the left 
year, a hearing acuity of Level II in the left ear under 
Table VI is the appropriate designation.  This translates 
into a 10 percent rating under Table VII.  

When examined in March 2004, his puretone average for the 
right ear was 62, which translates to a numeric designation 
of IV under Table VIa.  As the March 2004 examination 
similarly did not show an exceptional pattern of hearing loss 
for the left year, a hearing acuity of Level II in the left 
ear under Table VI is the appropriate designation.  This 
translates into a 0 percent rating under Table VII.  

There is no evidence showing that a rating in excess of 10 
percent has been met at any time since the grant of service 
connection.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Thus, the Board finds that the preponderance of the 
evidence is against the claim for an initial rating in excess 
of 10 percent for bilateral hearing loss.  In making this 
determination, the Board considered the benefit-of-the-doubt 
doctrine but finds that it is inapplicable.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  The claim for an increased rating for tinea manum and 
pedis with onychomycosis

In a December 1956 rating decision, the RO granted service 
connection for a skin condition, epidermophytosis of the left 
hand and both feet, and assigned a 10 percent evaluation, 
effective August 1956.  The veteran submitted a claim in 
November 2003 asserting that he is entitled to a rating in 
excess of 10 percent for his service-connected skin condition 
(claimed as tinea manum and pedis with onychomycosis.

The veteran was afforded a VA dermatology examination in 
March 2004.  The veteran complained of current symptoms 
including dryness of the skin on the whole body, especially 
the hands and feet bilaterally, as well as the third and 
fifth nail of the right hand and fungal infection on the left 
hand.  Examination of the hands revealed dryness and 
scaliness of the skin as well as onychomycosis with 
onycholyisis of the third and fifth digit of the left hand.  
The right hand nails were normal in appearance.  Examination 
of the feet revealed onychomycosis in the left foot on digits 
two through five and on the fifth digit on the right foot.  
The skin was dry and scaly on the feet bilaterally.  A 
diagnosis of tinea manum and tinea pedis with onychomycosis 
and onycholysis of the hands and feet, currently not 
medicated, was provided.  

VA outpatient records dated May 2000 through February 2004 
indicated onychyomycosis on both the feet and the upper 
digits, as well as fungal infection on the upper digits.  
However, these records do not reflect treatment or medication 
for this condition.

The veteran is currently rated at 10 percent under 38 C.F.R. 
§ 4.118, Diagnostic Code 7813 for tinea manum and pedis with 
onychomycosis.  Diagnostic Code 7813 directs that this 
condition be rated under Diagnostic Code 7806 (dermatitis).  
Under Diagnostic Code 7806, a 30 percent rating is warranted 
when the evidence shows that 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas affected, or; 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.

The evidence shows that the veteran's service connected tinea 
manum and pedis affects his hands and feet.  Neither VA 
examination reports nor outpatient treatment reports show 
that the service-connected skin condition involves 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas, or that systemic therapy is warranted.  During the 
March 2004 VA examination, the examiner noted the veteran's 
onychomycosis dryness and scaliness of the skin as well as 
onychomycosis with onycholyisis of the third and fifth digit 
of the left hand.  The right hand nails were normal in 
appearance.  Examination of the feet revealed onychomycosis 
in the left foot on digits two through five and on the fifth 
digit on the right foot.  The skin was dry and scaly on the 
feet bilaterally.  

There is no evidence that the veteran's skin condition 
affects 20 percent of the veteran's exposed areas, nor is 
there evidence that it affected 20 percent of his entire 
body.  Additionally, there is no evidence that the veteran's 
condition requires systemic therapy such as corticosteroids 
or other immuniosuppressive drugs for 6 weeks or more during 
a twelve month period.  Accordingly, a 30 percent rating is 
not warranted for tinea manum and pedis with onychomycosis.  
See Diagnostic Codes 7806 and 7813.

Under the circumstances in the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for a rating in excess of 10 percent for tinea manum 
and pedis with onychomycosis; the benefit of the doubt 
doctrine is inapplicable and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


New and material evidence to reopen the claim of service 
connection for a degenerative disc disease of the lumbar 
spine

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Spalding v. 
Brown, 10 Vet. App. 6 (1996).

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

By a rating decision dated June 2002, the RO denied the 
veteran's claim for service connection for degenerative disc 
disease of the lumbar spine.  As the veteran failed to submit 
a timely appeal, the decision is a final decision.  
38 U.S.C.A. § 7104.  

In November 2003, the veteran requested that his claim for 
service connection for degenerative disc disease be reopened.  

At the time of the June 2002 final decision, the evidence 
included service medical records, post service medical 
records, and numerous statements from the veteran attributing 
his current back disability to his surgery during service.  
  
The veteran's entrance examination dated August 1954 revealed 
a special notation regarding the veteran's lumbosacral region 
that was non-disabling.  Service records also revealed that 
the veteran was hospitalized in March 1956 for removal of a 
mixed, benign tumor at the base of the spine.  A March 1956 
discharge report indicated that the veteran made a complete 
recovery.  Service medical records were silent as to any 
other back disability, including degenerative disc disease.

Numerous private medical records dated 1975 to 2003 revealed 
a current disability of degenerative disc disease in the 
lumbar spine.  Social Security Administration records dated 
December 1975, revealed that the veteran could not work due 
to back and joint pain.  The record also includes VA 
examinations dated July 1956, January 1976, and December 
2001.  The December 2001 examination noted severe back pain 
since the veteran's in-service surgery, and provided a 
diagnosis of degenerative disc disease, but did not indicated 
whether the disc disease was related to service.  The record 
was otherwise silent as to any medical evidence linking his 
current back disability with any incident in service.

The June 2002 rating decision denied the veteran's claim for 
service connection for degenerative disc disease on the basis 
that the evidence did not indicate that his current back 
disability was related to service.  

Subsequent to the June 2002 rating decision, the veteran 
submitted numerous VA outpatient medical records, dated June 
2000 through February 2002, detailing treatment for numerous 
medical conditions, including his low back disability.  The 
veteran also re-submitted numerous letters and medical 
records from private doctors that were previously of record.  

The Board notes that after given sufficient time to submit 
medical evidence of a nexus, no nexus to service had been 
shown.  The veteran failed to submit competent medical 
evidence of a relationship between the veteran's current 
degenerative disc disease of the lumbar spine and his 
service.  The veteran's assertion that his current 
degenerative disc disease is related to service cannot be 
considered competent medical evidence of a nexus, as he is a 
lay person without the requisite medical skill and knowledge 
to render such an opinion.  Furthermore, the veteran's VA 
outpatient records only detail the treatment of his current 
disability and do not provide a nexus between the veteran's 
current back disability and his service.  Finally, the re-
submitted documents were previously of records and as such 
his statement cannot be considered new evidence to reopen the 
claim of service connection.  Because the veteran has failed 
to submit any competent medical evidence of a nexus between 
his current degenerative disc disease and his service, the 
Board must conclude that new and material evidence has not 
been presented to reopen the claim.  


ORDER

A rating in excess of 10 percent for bilateral hearing loss 
is denied.

A rating in excess of 10 percent for tinea manum and pedis 
with onychomycosis is denied.

New and material evidence not having been submitted, 
reopening of the claim of entitlement to service connection 
for degenerative disc disease of the lumbar spine is denied.





____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


